Opinion issued April 22, 2004














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01071-CR
____________

BILLY  JOE POPE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 951664



 
MEMORANDUM  OPINION
               Appellant Billy Joe Pope pleaded guilty to assault on a family member as
a second offender without a plea agreement.  The trial court sentenced him to
confinement for 10 years.  We abated the appeal and remanded the case to the trial
court for an indigency hearing after we granted a motion to withdraw filed by
appellant’s retained counsel.  The hearing was conducted by video teleconference,
and supplemental records of those proceedings have been filed.  At the hearing,
appellant advised the trial court that he did not wish to pursue the appeal.
               No written motion to withdraw the appeal has been filed.  See Tex. R. App.
P. 42.2(a).  However, we  believe that good cause exists to suspend the operation of
Rule 42.2(a) in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have
not yet issued a decision.  Accordingly, the appeal is dismissed. 
               The clerk of this Court is directed to issue the mandate immediately.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).